Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00230-CV
____________
 
LORNA ANN SIMS,
Appellant
 
V.
 
BRANDON LEE DUROUSSEAU,
Appellee
 

 
On Appeal from the Probate Court
No. 4
Harris County, Texas
Trial Court Cause No.
376,930
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed December 10, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On April
20, 2009, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.